Citation Nr: 1818736	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James E. Thompson, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to January 1945.

The Veteran died in August 2011, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran was exposed to asbestos during his military service which caused his cancer and ultimately resulted in his death.  See Correspondence entered in Caseflow Reader in October 2012.

In June 2014, the VA requested a medical opinion as to whether it is as least as likely as not that the Veteran's lung cancer was the result of exposure to asbestos.  See Deferred Rating entered in Caseflow Reader in June 2014.  In its June 2014 Statement of the Case (SOC), the RO noted that it submitted the evidence of record to an examiner.  See SOC entered in Caseflow Reader in June 2014.  The examiner opined that it is less likely than not that Veteran's lung cancer was related to asbestos exposure and provided a rationale for the opinion.  See id.  However, the Board notes that a copy of the examination report is not of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the medical opinion with the claims file.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and her representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




